PER CURIAM:
La Oficina del Procurador General nos in-formó que a pesar de los requerimientos hechos a la Leda. Jane Hoffman Muriño para que expusiera su posición en cuanto a una queja presentada en su contra por una ciuda-dana, la referida abogada no había contestado.
El 2 de junio de 1989 le concedimos a la abogada un tér-mino de diez (10) días para que procediera a cumplir con tales requerimientos. En vista de que el Procurador General informó que la licenciada Hoffman Muriño había ofrecido su versión, el 10 de agosto de 1989 archivamos el asunto.
El Procurador General acudió nuevamente ante nos e in-formó que la abogada no había respondido a su pedido de que sometiera una evidencia adicional.
El 16 de noviembre de 1989 emitimos la resolución si-guiente:
Vista la moción informativa presentada por el Procurador General el 30 de octubre de 1989, bajo apercibimiento de ser suspendida provisionalmente del ejercicio de la abogacía, la Leda. Jane Hoffman Muriño tendrá 20 días para cumplir los requerimientos que le ha hecho el Procurador General en sus cartas del Í5 de agosto, 1ro y 27 de septiembre de 1989.
Esta resolución fue recibida por la licenciada Hoffman Muriño. El Procurador General nos informa que el término ha transcurrido en exceso sin que se haya cumplido nuestra orden.
Esta conducta viola el deber impuesto por el Canon 9 del Código de Ética Profesional, 4 L.P.R.A Ap. IX, de dar *555estricto cumplimiento a las órdenes y resoluciones de este Tribunal y da lugar a una acción disciplinaria. In re Rosa Batista, 122 D.P.R. 485 (1988); In re Ayala Hernández, 121 D.P.R. 758 (1988).
Visto el incumplimiento de la licenciada Hoffman Muriño con nuestras órdenes, y el menoscabo de nuestra jurisdicción disciplinaria, se le suspende provisionalmente del ejercicio de la abogacía y del notariado en Puerto Rico. La suspensión estará en vigor hasta que la abogada acredite haber cumplido con las resoluciones y los requerimientos de este Tribunal y los del Procurador General. Se dictará la sentencia correspondiente.